DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 1/5/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farren et al. (US 20060232271) in view of Gergel et al. (US 5438273)   
Regrading claim 1, Farren et al. Teach A system comprising: (Note Fig. 1)
a testing station arranged to mechanically and electrically connect to multiple head gimbal assemblies (HGAs) simultaneously, wherein the testing station includes conductors for electrically coupling to conductive pads of the HGAs; (Note abstract) 

connect either the voltage source or the current source to the conductors corresponding to each of the HGAs to be connected to the testing station. (Note abstract,  dynamic electrical tester which suggests that a current source or voltage source is connected)
Farren teach a dynamic electrical test that would suggest either a current source or a voltage source, Note abstract)
Farren teach a dynamic electrical test that would suggest either a current source or a voltage source, Note abstract)
Farren et al. does not explicitly teach a voltage source.
Farren et al. does not explicitly teach a current source.
Gergel et al. teach a voltage source; (Note 44, column 3, lines 44-45) and a current source; (Note 34, column 3, lines 37-39)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Farren et al. to include the teaching of Gergel et al. because it would allow a short to ground test to be performed (Note Gergel et al. column 3, lines 37-40,The Short to Ground section) as well as an open test (Note Gergel et al. column 3, lines 51-52)

Regarding claim 2, Farren et al. teach wherein the instructions cause the computing device to connect either the voltage source or the current source to the conductors for each of the HGAs simultaneously. (Note abstract and dynamic electrical test for voltage or current source and par. 21, processors 27 and controller 29)
Regarding claim 7, Farren et al. teach wherein the testing station is arranged to mechanically and electrically connect to up to ten HGAs simultaneously. (Note abstract and Fig. 2, each modular stands have 4 HGA’s Note a total of 16 HGA’s shown)

Gergel et al. teach wherein the testing station includes one or more HGA stations arranged to handle only one HGA at a time, wherein each HGA station includes multiple conductors (Note Fig. 1, flex member 16). (Note Fig. 1 for one HGA (HAS) which suggests handling only one HGA (HAS).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Farren et al.  to include the teaching of Gergel et al. because it would allow a polarity check to be performed. (Note Gergel et al. column 2, lines 18-19)

Regarding claim 11, Farren et al. does not teach a switch for connecting either the voltage source or the current source to the conductors. 
Gergel et al. teach a switch for connecting either the voltage source or the current source to the conductors. (Note start button 18, column 4, lines 41-43)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Farren et al. to include the teaching of Gergel et al. because it would allow the operation of the switches to be performed. (Note column 4, lines 41-45)
Regarding claim 12, Farren et al. does not teach a short detection assembly (33, Fig. 2) arranged to sequentially electrically couple to pairs of the conductors corresponding to each of the HGAs to be connected to the testing station.
Gergel et al. teach a short detection assembly arranged to sequentially electrically couple to pairs of the conductors corresponding to each of the HGAs to be connected to the testing station. (Note column 2, line 19 and claim 1, lines 38-40)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farren et al. (US 20060232271) in view of Gergel et al. (US 5438273) in view of McGuire et al. (US 20120262812).
Farren et al. teach the instant invention except:
Regarding claim 3, Farren et al. does not teach wherein the instructions cause the computing device to limit an amount of current applied to a given conductor.
McGuire et al. teach wherein the instructions cause the computing device to limit an amount of current applied to a given conductor. (Note par. 106)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Farren et al. to include the teaching of McGuire et al. because it would allow appropriate power to be supplied to the preamplifier of the HGA. (Note McGuire et al. par. 106)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farren et al. (US 20060232271) in view of Gergel et al. (US 5438273) in view of McGuire et al. (US 20120262812) in view of Aslami (US 20010037183).
Farren et al. teach the limitations above.
Regarding claim 5, Farren et al. does not teach wherein the testing station includes a current meter for measuring the amount of current applied to the given conductor.
Aslami teach wherein the testing station includes a current meter for measuring the amount of current applied to the given conductor. (Note claim 14)
.


Allowable Subject Matter
Claims 4,6,9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-17 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of: 
a short detection assembly including a first switch for selectively coupling to the conductors and including a second switch for selectively coupling to the conductors, wherein the second switch is controlled to sequentially electrically couple to the conductors while the first switch remains electrically coupled to one of the other conductors as claimed in combination with all other limitations of claim 14.

Prior art:
Farren et al. (US 20060232271) teach multiple HGAs are tested simultaneously using modular spin stands with shared electronics.
Farren et al. does not teach the limitations above.

Anderson et al. does not teach the limitations above.
Kulangara et al. (US 7034372) teach An HGA dynamics tester and method are provided in which a shear mode piezo actuator having a dimensional change responsive to an input voltage while supported on a mass is coupled through an HGA support to impart movement to the HGA responsive to the actuator dimensional change.
Kulangara et al does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858